OPINION OF THE COURT
Memorandum.
Order reversed, with costs, and the decision of the Workers’ Compensation Board, filed July 26, 1982, reinstated. We disagree with the Appellate Division that there was “no basis in [the] record to support a determination that [claimant] would be entitled to reinstatement or back wages” after January 15, 1979. Once the employer admitted that it had rehired approximately 11 employees with seniority comparable to the claimant, it was not unreasonable, on this record, for the Board to infer that the claimant also would have been rehired on January 15, 1979 but for the discriminatory animus. Thus, there is substantial evidence in the record to support the Board’s determination.
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer, Simons and Kaye concur in memorandum.
Order insofar as appealed from reversed, etc.